 


109 HR 4268 IH: Proficiency Testing Improvement Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4268 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Deal of Georgia (for himself, Mrs. Myrick, and Mr. Price of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To improve proficiency testing of clinical laboratories. 
 
 
1.Short titleThis Act may be cited as the Proficiency Testing Improvement Act of 2005. 
2.Improvement of proficiency testing of clinical laboratoriesNotwithstanding any other provision of law, the Secretary of Health and Human Services— 
(1)may not, during the one-year period beginning on the date of the enactment of this Act, conduct (or cause an entity with which the Secretary contracts to conduct) the proficiency testing referred to in section 353(f)(4)(B)(iv) of the Public Health Service Act (42 U.S.C. 263a(f)(4)(B)(iv)); 
(2)shall revise such proficiency testing (or cause such testing to be revised)— 
(A)to reflect the collaborative clinical decision-making of laboratory personnel involved in screening or interpreting cytological preparations; 
(B)to revise grading or scoring criteria to reflect current practice guidelines; 
(C)to provide for such testing to be conducted no more often than every 2 years; and 
(D)to make such other revisions to the standards for such testing as may be necessary to reflect changes in laboratory operations and practices since such standards were promulgated in 1992; and 
(3)shall make the revisions required by paragraph (2) before resuming proficiency testing referred to in such section.   
 
